Citation Nr: 1529936	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-11 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to higher initial ratings for the service-connected low back disability, evaluated as 10 percent disabling prior to July 8, 2013, and as 20 percent disabling on and after that date.

2.  Entitlement to higher initial ratings for service-connected left lower extremity radiculopathy, evaluated as 10 percent disabling prior to July 8, 2013, and as 20 percent disabling on and after that date.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2006 to October 2006 and from January 2010 to August 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The rating decision granted service connection for a low back disability with left lumbar radiculopathy and established a non-compensable rating.

The Veteran appeared at a Travel Board hearing with the undersigned in September 2013.  A transcript is of record.

Thereafter, in October 2013, the Board granted a 10 percent rating for the Veteran's low back disability and granted a separate 10 percent rating for radiculopathy of the left lower extremity.  The Board also remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  

Apparently, in July 2013, the Veteran filed additional claims, including for radiculopathy of the lower extremities.  The RO developed these claims, and after the Board's decision, then issued a February 2014 rating decision which, in part, assigned a separate 20 percent rating for radiculopathy of the left lower extremity, effective July 8, 2013, and increased the rating for the Veteran's low back disability to 20 percent effective July 8, 2013.

In the meantime, the Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2015 Order, the Court granted a Joint Motion for Remand (JMR), which, in pertinent part, vacated the 2013 Board decision as to the issues of entitlement to an initial rating in excess of 10 percent for service-connected low back disability and entitlement to an initial rating in excess of 10 percent for service-connected left lower extremity radiculopathy.  

The JMR noted that the parties did not wish to disturb the positive determinations of the Board in granting initial 10 percent ratings for the Veteran's low back disability and radiculopathy of the left lower extremity.  The JMR also noted that the issue of TDIU was remanded by the Board in October 2013 and, as a result, that issue was not on appeal before the Court.  Although the JMR was dated in December 2014, apparently neither General Counsel nor the Veteran's representative at the Court level were aware of the RO's February 2014 rating decision.

However, further complicating this case is the fact that the RO apparently never implemented the ratings granted in the Board's decision.  The Board granted an initial 10 percent rating for the Veteran's low back disability, yet the codesheet with the February 2014 rating decision continues to reflect a zero percent rating prior to the RO assigning a 20 percent rating effective July 8, 2013.  The Board also granted an initial 10 percent rating for left lower extremity radiculopathy, yet the codesheet with the February 2014 rating decision continues to reflect no separate rating prior to the RO assigning a 20 percent rating effective July 8, 2013.  

Therefore, the first priority here is the RO must implement the ratings granted by the Board in 2013 - assigning a 10 percent rating for the low back disability from August 20, 2010, to July 7, 2013, and a 10 percent rating for left lower extremity radiculopathy for that same time period.  These matters are REFERRED to the RO for IMMEDIATE action. 

Once this is done, the ratings for the Veteran's low back and left lower extremity disabilities will be staged.  For this reason, the Board has classified the issues on appeal as shown above, rather than as reflected in the JMR, since General Counsel was apparently unaware of the RO's intervening actions.  Although the Veteran did not disagree with the 20 percent ratings the RO assigned, to accord him all consideration, the Board will wrap those ratings into the appeal that has been pending.  If, however, the Veteran is satisfied with the current 20 percent ratings and he wishes the RO on remand - and later the Board - to only address ratings higher than 10 percent prior to July 8, 2013, it is requested that he notify the RO of this fact.

As for right lower extremity radiculopathy, the RO's 2014 rating decision also granted a 10 percent rating for this condition effective July 8, 2013.  The Veteran did not disagree with that rating, and no argument has been presented that the rating for the right leg is part of the appealed issues.  Rather, at the time of the appeal to the Board, the Veteran was service-connected for the left leg radiculopathy only, and the RO's decision to subsequently grant service connection for right leg radiculopathy post-dated the Board's prior decision.  For these reasons, the Board concludes the rating for the right leg radiculopathy is not before it.

Finally, there is absolutely no indication that the RO has attempted to comply with the Board's remand of a claim for a total disability rating based on individual unemployability (TDIU).  The RO was instructed to send the Veteran an appropriate notice letter and then adjudicate the claim.  It has been over 18 months, and yet these instructions have not been complied with.  Compliance with the Board's Remand instructions is REFERRED to the RO for IMMEDIATE action. 

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

First, in the December 2014 JMR, the parties found that clarification was needed regarding the findings of September 2011 and July 2012 VA medical records because the Board determined it was unclear as to what the records actually showed.  

Specifically, the September 2011 and July 2012 VA records indicated that the Veteran had back flexion limited to 30 degrees and extension to negative 10 degrees.  The records also stated that the joints were pain free on full range of motion, and there was "FROM of L-S Spine."  In the October 2013 Board decision, the Board found that it was "unclear what was meant by flexion limited to 30 degrees."  However, in light of the findings of full range of motion at the evaluations, which were consistent with the June 2011 VA examination results and subsequent VA treatment, the Board concluded the totality of the evidence did not show that the Veteran's range of motion was sufficiently limited to warrant a compensable rating.  Indeed, the June 2011 VA examiner indicated the Veteran's lumbar spine range of motion included flexion from zero to 90 degrees.  Nonetheless, the JMR instructs that remand is necessary to clarify the Veteran's range of motion of the lumbar spine, given the unclear findings of September 2011 and July 2012 VA records.  

Second, the parties agreed in the JMR that the Board did not adequately address how medical records subsequent to the June 2011 VA examination impacted the value of that examination given that VA records from December 2012 note "decreased range of motion of the lumbar spinal flexion and extension" (with full range of motion in the bilateral bending and rotation).  Also, similarly, the parties agreed that the Board did not adequately address the duty to assist with regard to whether a new examination was needed in light of the September 2011 and July 2012 VA records, which put into question whether the Veteran's condition had worsened since the June 2011 VA examination.  In this regard, the Board notes that as part of the later increased rating claim, the Veteran was provided with a new spine examination in December 2013.  This would satisfy the JMR's concerns, so no further action will be taken to order another exam.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from the VAMC New Orleans/Hammond CBOC dated from February 2014 to the present.

2.  Request that Dr. F.H. at the Hammond CBOC (or a suitable substitute if he is not available) review his September 6, 2011, and July 27, 2012, primary care physician notes and offer an opinion clarifying the apparent contradiction in the musculoskeletal findings of "Flexion back limited to 30° and extension to -10°. . . [versus] FROM of L-S Spine."

If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

3.  Then, readjudicate the Veteran's claims, considering the entire appeal period with staged ratings, unless the Veteran has withdrawn any part of his claim.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




